OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
On the undisputed facts, the police officers had probable cause to arrest the defendant. Also, since we have held subdivision 3 of section 265.15 of the Penal Law constitutional (People v Lemmons, 40 NY2d 505), it was not error for the court to instruct the jury on the presumption which it articulates. As to the asserted departure from the stipulation that the District Attorney would present no evidence that the defendant "menaced” the witness Diaz, even if it could be said to have been contravened by the People’s putting before the jury information that the defendant had pointed the gun at her, under the circumstances in which it came to be introduced, and on the entire record, it must be regarded as harmless. Finally, we note that, having considered defendant’s remaining contentions, we find them without merit.
*1001Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.